PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Danfoss (Tianjin) Ltd.
Application No. 16/666,984
Filed: October 29, 2019
For: SCROLL COMPRESSOR

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petitions filed June 17, 2022, under 37 CFR 1.182 for expedited handling of the petition filed April 05, 2022, under 37 CFR 1.55(f) to accept a delayed submission of certified copy of a foreign application.

The petition under 37 CFR 1.182 is hereby GRANTED.  The petition for expedited consideration includes payment of the petition fee under 37 CFR 1.182. The relief requested is warranted. Accordingly, the petition under 37 CFR 1.55(f) is being considered out of turn.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition under 37 CFR 1.55(f) is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the foreign application on March 30, 2020.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on October 29, 2019. 

Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions